2018 IL App (5th) 150384
            NOTICE
 Decision filed 02/07/18. The
 text of this decision may be              NO. 5-15-0384
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                               IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

BILL DAILY, M.D., and CARDIOTHORACIC            )     Appeal from the
SURGERY ASSOCIATES, P.C.,                       )     Circuit Court of
                                                )     St. Clair County.
      Plaintiffs-Appellants,                    )
                                                )
v.                                              )     No. 09-L-405
                                                )
GREENSFELDER, HEMKER & GALE, P.C.;              )
SSM HEALTHCARE CORPORATION; and                 )
SSM HEALTHCARE ST. LOUIS,                       )     Honorable
                                                )     Vincent J. Lopinot,
      Defendants-Appellees .                    )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Justice Welch concurred in the judgment and opinion.
         Justice Chapman dissented, with opinion.

                                            OPINION

¶1       The plaintiffs, Bill Daily, M.D., and Cardiothoracic Surgery Associates, P.C., appeal the

following orders of the circuit court of St. Clair County: (1) a July 13, 2015, order granting the

motion of the defendant, Greensfelder, Hemker & Gale, P.C. (Greensfelder), to compel the

production of certain documents the plaintiffs claim are protected by the attorney-client, work

product, and accountant-client privileges; (2) an August 18, 2015, order denying the plaintiffs’

motion to reconsider and finding the plaintiffs to be in contempt for failure to abide by the July

13, 2015, order granting the motion to compel; and (3) a September 10, 2015, order modifying

the August 18, 2015, order to impose a $50 fine upon the plaintiffs to facilitate the appeal of

                                                  1

these orders. On appeal, the plaintiffs argue that the circuit court erred in finding the “at issue”

and “subject matter waiver” exceptions to the attorney-client, work product, and accountant-

client privileges apply to allow for discovery of the documents at issue.

¶2      For the reasons that follow, we vacate the July 13, 2015, August 18, 2015, and September

10, 2015, orders and remand with directions that the plaintiffs produce all documents listed in its

privilege logs that are discoverable in light of our opinion. Further, should the plaintiffs, in good

faith, maintain privilege as to any of the documents in its privilege logs based on the principles

set forth in this opinion, the plaintiffs shall submit a privilege log that conforms to the

requirements of Illinois Supreme Court Rule 201(n) (eff. July 30, 2014). Finally, we direct that

in the event the parties are not able to resolve all issues between them with regard to the

documents at issue, and Greensfelder files a new motion to compel, the circuit court shall

evaluate the plaintiffs’ privilege log, conduct an in camera review of the disputed documents if

needed, and issue an order adjudicating their discoverability in light of our opinion.

¶3                                               FACTS

¶4      Although the instant lawsuit commenced on July 30, 2009, the operative complaint at the

time the circuit court entered the orders on appeal was the third amended complaint (complaint),

filed by leave of the circuit court on May 4, 2015. 1 We set forth the allegations of the complaint

in detail because we find them significant in analyzing the issues on appeal. According to the

complaint, Greensfelder was the primary provider of legal services for the plaintiffs, a

corporation providing cardiothoracic services to patients at various facilities, from its inception

in 1996. Beginning in 1997, Greensfelder represented the plaintiffs in negotiating and drafting

        1
          Greensfelder has included the plaintiffs’ motion for leave to file a fourth amended complaint and
proposed fourth amended complaint, filed in the circuit court on December 1, 2015, in the appendix to the
appellee’s brief. These documents are not part of the record on appeal and were not before the circuit
court at the time that it ruled on the orders at issue on appeal. Therefore, we will not consider them. See
Avery v. Sabbia, 301 Ill. App. 3d 839, 843-44 (1998).
                                                    2

employment agreements with various doctors, all of which included noncompete agreements. In

addition, Greensfelder represented the plaintiffs in negotiating, drafting, and executing

shareholder agreements with the doctors that were employed by the plaintiffs.

¶5      According to the complaint, Greensfelder simultaneously served as general counsel for

SSM Healthcare St. Louis (SSM), a not-for-profit healthcare organization that owns and operates

several medical facilities in the St. Louis, Missouri, region. In 2003, the plaintiffs agreed to

Greensfelder’s representation of both the plaintiffs and SSM during negotiations between them

for the purpose of achieving an agreement for the plaintiffs to become the exclusive provider of

cardiovascular surgery services at two of SSM’s facilities, DePaul and Kirkwood. The

agreements, which were drafted by Greensfelder, contained nonsolicitation clauses providing

that SSM would not employ the plaintiffs’ employees or physicians without the plaintiffs’

written consent.

¶6      The complaint further alleges that in 2006, the plaintiffs became the exclusive provider of

cardiovascular surgery services at two more of SSM’s facilities, despite the fact that at this time,

the plaintiffs did not have contracts with SSM governing this relationship because negotiations

remained ongoing. 2 Negotiations between the plaintiffs and SSM broke down in early 2007,

when Greensfelder communicated, to counsel for the plaintiffs and counsel for the plaintiffs’

employee doctors, a list of SSM’s “non-negotiables” regarding a proposed network agreement.

Following an exchange of letters between the attorney for the doctors and the plaintiffs’ counsel,

Laura J. Kipnis, a lawyer from the law firm of Stinson Morrison Hecker LLP (Stinson), the

doctors filed suit in the circuit court of St. Louis County, Missouri (the Missouri litigation),



        2
         Although not specifically alleged as a statement of fact in the complaint, it appears from
paragraph 29 of the complaint that Greensfelder is at least alleging it withdrew from its representation of
the plaintiffs on May 26, 2004.
                                                    3

seeking, inter alia, a declaratory judgment that the noncompete clauses in their respective

employment contracts were unenforceable.

¶7      The allegations of the complaint further state that, on March 6, 2007, Greensfelder filed a

motion, on behalf of SSM, to intervene in the Missouri litigation, seeking, inter alia, a

declaratory judgment that the nonsolictation clauses in the 2003 service contracts for DePaul and

Kirkwood, as well as the noncompete clauses in the employment contract between the plaintiffs

and the doctors involved in the Missouri litigation, were unenforceable, despite Greensfelder

having drafted those clauses. The plaintiffs filed a motion to disqualify Greensfelder from

representing SSM in the Missouri litigation due to a conflict of interest, but that motion was

never ruled upon due to a settlement of that litigation.

¶8      The complaint continues by alleging that, on May 16, 2007, settlement negotiations

occurred among all of the parties to the Missouri litigation, concluding with a memorandum of

understanding as to the settlement terms between the parties. This memorandum provided in part

for mutual releases of all parties from claims which were or could have been asserted in the

pending litigation, and Greensfelder drafted and inserted a provision that specifically included

itself as a released party.

¶9      Count I of the complaint alleges a cause of action against Greensfelder for breach of

fiduciary duty based upon the following actions on the part of Greensfelder: (1) representing a

party adverse to the plaintiffs in a substantially similar matter without first obtaining written

informed consent, (2) using information obtained during representation of the plaintiffs to their

disadvantage, (3) subordinating the plaintiffs’ interests to its own by, inter alia, including itself

as a released party in the settlement documents, (4) coordinating strategy and otherwise advising

attorneys with adverse interests to the plaintiffs, and (5) aiding and abetting SSM, as early as


                                                  4

May 2006, in SSM’s efforts to break up the plaintiffs’ practice or place the plaintiffs under

duress to influence them to breach their agreements with doctors that SSM wished to hire as its

own. According to counts I and II, one or more of these breaches by Greensfelder of its fiduciary

duty to the plaintiffs proximately caused “severe damage to [the] [p]laintiffs’ financial

well-being as well as [the] [p]laintiffs’ professional reputation, including, but not limited to, lost

compensation, lost income, past, present, and future, lost value, and lost past, present and future

business opportunities.” The remaining counts of the complaint allege causes of action against

SSM and its parent corporation for conspiracy and vicarious liability respectively.

¶ 10   During discovery, the plaintiffs requested that Greensfelder produce “all work done on

behalf of SSM” in the Missouri litigation. Greensfelder objected on the basis of the attorney-

client privilege and produced a lengthy privilege log. The plaintiffs filed a motion to compel,

seeking discovery of all the documents in the privilege log dated after October 4, 2006, the date

on which the plaintiffs alleged Greensfelder began coordinating strategy with attorneys

representing the physicians. The circuit court granted the motion to compel; Greensfelder

requested a finding of “friendly contempt,” which the circuit court granted; and Greensfelder

appealed to this court. This court affirmed the circuit court’s ruling, holding that because the

documents at issue related directly to “a matter on which Greensfelder attorneys provided

simultaneous representation to [the plaintiffs] and SSM,” the documents fell within the common

representation exception to the attorney-client privilege. Daily v. Greensfelder, Hemker & Gale,

P.C., 2014 IL App (5th) 130273-U, ¶ 24.

¶ 11   On February 20, 2015, Greensfelder filed a motion to compel production of documents.

In so doing, Greensfelder requested the circuit court find the plaintiffs had waived the attorney-

client, work product, and accountant-client privileges “with respect to their representation by


                                                  5

Sharon Daily; Stinson, Morrison, Hecker LLP (Stinson); and Padberg & Corrigan (Padberg)

during the time period in which [the] [p]laintiffs claim Greensfelder committed malpractice,[3]

and an order that the plaintiffs produce the documents identified on [the] [p]laintiffs’ privilege

logs.” In its motion to compel, Greensfelder pointed out that the plaintiffs allege Greensfelder

breached its fiduciary duty to them during its involvement in business deals, negotiations to

modify those deals, the Missouri litigation, and the settlement of the Missouri litigation.

Greensfelder further noted that the plaintiffs were represented by Daily, Stinson, and Padberg

during the same time period. Accordingly, Greensfelder argued that the plaintiffs placed at issue

the question of whether it was Greensfelder’s alleged breach of fiduciary duty, or the conduct of

the various attorneys who simultaneously represented the plaintiffs, that contributed to cause the

plaintiffs’ alleged damages.

¶ 12    Greensfelder attached the privilege logs concerning each attorney or law firm at issue to

its motion to compel, although the documents themselves are not contained in the record on

appeal, and it does not appear the circuit court ever conducted an in camera review of these

documents. While this court has not counted the combined number of documents contained

within the privilege logs at issue, it appears the plaintiffs’ statement at oral argument for this

appeal that “thousands of documents” are at issue is accurate. Each of the entries in the privilege

logs designate the privilege that is being asserted for that entry by the acronym “WP” for work

product, as well as “AC” for attorney-client privilege. 4 There does not appear to be a privilege


        3
           As previously outlined, the plaintiffs allege a cause of action for breach of fiduciary duty against
Greensfelder in this case, rather than one for malpractice. A footnote in Greensfelder’s motion to compel
acknowledges this fact, but states it chose to use “the more generic term ‘malpractice’ ” to refer to the
plaintiffs’ allegations against Greensfelder. When referring to Greensfelder’s arguments, we will use the
term “breach of fiduciary duty.”
         4
           Some of the entries in the privilege logs also indicate an acronym of “AL.” This court is unable
to find a place in the record that defines the acronyms, but notes the other privilege that appears to have
been asserted based on the pleadings and briefing is the accountant-client privilege.
                                                      6

log furnished by a certified public accountant (CPA). Rather, all of the documents contained

within the logs seem to be sourced from the files of Daily, Stinson, and Padberg.

¶ 13   In addition to the privilege logs themselves, Greensfelder attached plaintiffs’ answers to

Greensfelder’s interrogatories, dated May 18, 2011, to its motion to compel. In response to

Greensfelder’s interrogatory requesting the plaintiffs further itemize their claimed damages, the

plaintiffs stated the following:

       “Plaintiff claims a host of legal fees, including but not limited to [a lawsuit involving the

       right to utilize office space], [the Missouri] litigation, negotiation of the medical records

       agreement which was never finalized by [Greensfelder], as well as additional settlement

       expenses related to the foregoing. Plaintiff additionally claims increased malpractice

       expenses as a result of the loss of their Missouri business, to go with the loss of business

       advantages (this includes loss of economies of scale, loss of ability to effectively manage

       staffing issues; and lost opportunities—such as with Medtronic, Guidant/Boston

       Scientific, expansion to other hospitals, and addition of new technologies and

       procedures). Plaintiff additionally overpaid its surgeons; had [the plaintiffs] known that

       [Greensfelder] would torpedo as unenforceable non-competition and non-solicitation

       provisions which they had drafted, plaintiff[s] would not have built [their] business

       model in reliance on those provisions, and further, would not have incurred costs to

       expand personnel. Additionally, plaintiff[s] w[ere] forced to settle the underlying

       litigation at far less-than-fair value.”

¶ 14   Also, in the plaintiffs’ answers to interrogatories, when asked about all legal

representation the plaintiffs had “from 1998 to present,” the plaintiffs listed the following

relevant attorneys and/or law firms: (1) Greensfelder—March 1995 to May 2006, (2) Stinson—


                                                  7

April 2006 to present, and (3) Padberg—March 2007 to January 2009. Further, Greensfelder

attached an excerpt from the deposition of Trevor Axford, M.D., to its motion to compel. In this

deposition excerpt, Dr. Axford testified that attorney Sharon Daily was the only attorney present

on behalf of the plaintiffs during negotiations that took place between the plaintiffs and its

employee doctors prior to the institution of the Missouri litigation.

¶ 15    As previously discussed, prior to any hearing on Greensfelder’s motion to compel, the

plaintiffs filed the operative complaint, with leave of court, on May 4, 2015. Although

Greensfelder’s answer and affirmative defenses to the third amended complaint do not appear in

the record, the plaintiffs acknowledged that Greensfelder filed this document in the plaintiffs’

memorandum in support of its motion to strike affirmative defenses, which the plaintiffs filed on

June 4, 2015.5 From the plaintiffs’ memorandum in support of its motion to strike Greensfelder’s

affirmative defenses, this court is able to glean that Greensfelder raised several affirmative

defenses to the plaintiffs’ third amended complaint. First, Greensfelder alleged the settlement

agreement between the parties in the Missouri litigation released Greensfelder from liability,

constituted waiver, was an accord and satisfaction of any liability on the part of Greensfelder,

and estopped the plaintiffs from asserting claims against Greensfelder. Second, Greensfelder

alleged the negligence of the plaintiffs’ attorneys leading up to and throughout the Missouri

litigation and its settlement caused or contributed to cause the plaintiffs’ damages. Third,

Greensfelder alleged the plaintiffs filed suit outside of a two-year statute of limitations, although



        5
         A review of the common law record in this case, as well as the recent review of common law
records in other St. Clair County cases, reveals the misfiling of a myriad of documents from other cases.
In this case, the plaintiffs’ memorandum of law in support of its motion to strike Greensfelder’s
affirmative defenses states, “[Greensfelder] has filed an answer to [the] [p]laintiffs’ [t]hird [a]mended
[c]omplaint.” However, Greensfelder’s answer and affirmative defenses are not present in the record,
leading this court to presume that these pleadings may have been misfiled in the common law record of
another St. Clair County case.
                                                   8

according to the plaintiffs’ motion to strike, Greensfelder did not specify which statute of

limitations applied to the plaintiffs’ causes of action.

¶ 16   On June 5, 2015, SSM filed a motion to dismiss the counts of the complaint that alleged

causes of action against SSM, pursuant to section 2-619.1 of the Code of Civil Procedure (Code).

735 ILCS 5/2-619.1 (West 2014). In the motion to dismiss, SSM argued, inter alia, that the

plaintiffs’ claims against SSM were barred by the release in the Missouri litigation, dated June

29, 2007, as well as by the two-year statute of limitations and/or the six-year statute of repose for

causes of action based on legal malpractice set forth in section 13-214.3 of the Code. 735 ILCS

5/13-214.3 (West 2014). 6

¶ 17   On June 30, 2015, following a hearing on pending motions, the circuit court entered an

order that, inter alia, denied the plaintiffs’ motion to strike Greensfelder’s affirmative defenses

and took Greensfelder’s motion to compel under advisement. On July 13, 2015, the circuit court

entered an order granting Greensfelder’s motion to compel, but made no findings of fact or

conclusions of law. Reading this order in conjunction with Greensfelder’s motion to compel, the

effect of this order was to compel the plaintiffs to produce all items on Daily, Stinson, and

Padberg’s privilege logs. On August 3, 2015, the plaintiffs filed a motion to reconsider the circuit

court’s ruling on Greensfelder’s motion to compel or, in the alternative, an objection to the

production of privileged documents and request for an order of friendly contempt. On August 18,

2015, the circuit court entered an order denying the plaintiffs’ motion to reconsider and finding

the plaintiffs to be in contempt of court for failing to produce the documents at issue. On

September 10, 2015, the circuit court entered an order modifying the August 18, 2015, order to



       6
        Greensfelder also filed a motion to dismiss the then-operative complaint on August 26, 2015,
based on the two-year statute of limitations set forth in section 13-214.3 of the Code. 735 ILCS 5/13­
214.3 (West 2014).
                                                   9

reflect a $50 fine to be imposed upon the plaintiffs due to their contempt in failing to produce the

documents at issue. On September 11, 2015, the plaintiffs filed a notice of appeal.

¶ 18                                        ANALYSIS

¶ 19   Because the issues on appeal concern the application of privilege rules in discovery, our

standard of review is de novo. See Center Partners, Ltd. v. Growth Head GP, LLC, 2012 IL
113107, ¶ 27 (citing Norskog v. Pfiel, 197 Ill. 2d 60, 71 (2001)). The plaintiffs assert that the

issue on appeal is whether the circuit court properly ordered production of the documents at issue

based on the plaintiffs’ waiver of “the attorney-client, work product, and accountant-client

privileges.” However, in the remainder of their brief, the plaintiffs limit their analysis and

citation to authority to the issue of whether the plaintiffs waived the attorney-client privilege as

to those documents, making no argument and citing no authority specific to the work product and

accountant-client privileges. Illinois Supreme Court Rule 341(h)(7) (eff. July 1, 2008) provides

that the appellant’s brief must contain contentions along with citations to the authorities and

pages in the record relied upon. “A failure to cite relevant authority violates Rule 341 and can

cause a party to forfeit consideration of the issue.” Kic v. Bianucci, 2011 IL App (1st) 100622,

¶ 23. “However, a court may consider improperly raised issues in the interest of finding a just

result because Rule 341 is not a limitation on the court’s jurisdiction, but an admonishment to the

parties.” Id. In the interest of judicial economy as to the resolution of the discovery issues on

appeal, we choose to address the applicability of the doctrine of waiver as it applies to all three

privileges that have been asserted by the plaintiffs.

¶ 20   “Both attorney-client privilege and work product are provided for in our Rule 201(b)(2).”

Waste Management, Inc. v. International Surplus Lines Insurance Co., 144 Ill. 2d 178, 189

(1991) (citing Ill. S. Ct R. 201(b)(2) (eff. Aug. 1, 1989)). “However, they are separate and


                                                 10 

distinct protections and waiver of one does not serve as waiver of the other.” Id. The accountant-

client privilege was created by statute (225 ILCS 450/27 (West 2014)) and is, therefore, also a

separate and distinct privilege. Accordingly, we will separately address the plaintiffs’ argument

that the plaintiffs have not waived these privileges as to the documents at issue.

¶ 21                    1. “At Issue” Waiver of Attorney-Client Privilege

¶ 22   We begin with the issue of whether the documents referenced in Daily, Stinson, and

Padberg’s privilege logs are discoverable based on the “at issue” waiver of the attorney-client

privilege. “All matters that are privileged against disclosure on the trial, including privileged

communications between a party or his agent and the attorney for the party, are privileged

against disclosure through any discovery procedure.” Ill. S. Ct. R. 201(b)(2) (eff. July 30, 2014).

“Where legal advice of any kind is sought from a lawyer in his or her capacity as a lawyer, the

communications relating to that purpose, made in confidence by the client, are protected from

disclosure by the client or lawyer, unless the protection is waived.” Center Partners, Ltd., 2012
IL 113107, ¶ 30. Although this statement regarding the privilege “suggests that only

communications ‘by the client’ are protected from disclosure, the modern view is that the

privilege is a two-way street, protecting both the client’s communications to the attorney and the

attorney’s advice to the client.” People v. Radojcic, 2013 IL 114197, ¶ 40 (citing Edward J.

Imwinkelried, The New Wigmore: A Treatise on Evidence § 6.6.1, at 585 (2002)). “ ‘The

purpose of the attorney-client privilege is to encourage and promote full and frank consultation

between a client and legal advisor by removing the fear of compelled disclosure of

information.’ ” Waste Management, Inc., 144 Ill. 2d at 190 (quoting Consolidation Coal Co. v.

Bucyrus-Erie Co., 89 Ill. 2d 103, 117-18 (1982)).




                                                11 

¶ 23   While the attorney-client privilege serves a purpose that our supreme court has

characterized as “ ‘essential “to the proper functioning of our adversary system of justice” ’ ”

(Center Partners, Ltd., 2012 IL 113107, ¶ 30 (quoting In re Marriage of Decker, 153 Ill. 2d 298,

313 (1992), quoting United States v. Zolin, 491 U.S. 554, 562 (1989)), our supreme court has

also made clear that the attorney-client privilege is not without conditions, finding that it is the

privilege, not the duty to disclose, that is the exception. Waste Management, Inc., 144 Ill. 2d at

190 (citing Consolidation Coal Co., 89 Ill. 2d at 117-18). “Illinois adheres ‘to a strong policy of

encouraging disclosure, with an eye toward ascertaining that truth which is essential to the

proper disposition of a lawsuit.’ ” Center Partners, Ltd., 2012 IL 113107, ¶ 32 (quoting Waste

Management, Inc., 144 Ill. 2d at 190). Accordingly, “the privilege ought to be strictly confined

within its narrowest possible limits.” Waste Management, Inc., 144 Ill. 2d at 190.

¶ 24   While our supreme court has not had occasion to find an “at issue” exception to the

attorney-client privilege, it has clearly recognized that such an exception exists. See Center

Partners, Ltd., 2012 IL 113107, ¶ 35. Specifically, our supreme court has stated that the “at

issue” exception to the attorney-client privilege may be invoked “when the client voluntarily

injects into the case either a factual or legal issue, the truthful resolution of which requires

examination of confidential communications, such as legal malpractice actions.” Id. (citing

Fischel & Kahn, Ltd. v. Van Straaten Gallery, Inc., 189 Ill. 2d 579, 585 (2000), and Lama v.

Preskill, 353 Ill. App. 3d 300, 305 (2004)); see also Waste Management, Inc., 144 Ill. 2d at 191­

93 (recognizing the “at issue” exception applies where an attorney’s litigation files from

underlying litigation are “relevant and at issue in the present [litigation]”).

¶ 25   The plaintiffs recognize that “Illinois jurisprudence does not have a case with this exact

fact pattern.” Nonetheless, they point to what they characterize as “well established Illinois law,”


                                                  12 

which they contend sets forth a standard by which a plaintiff does not waive the attorney-client

privilege by placing privileged material “at issue,” unless the plaintiff “actually discloses or

describes, i.e., in some way expressly relies upon, attorney[-]client communications in making

its claim.” We disagree and find the cases cited by Greensfelder—the most relevant of which is

the Illinois Supreme Court’s decision in Fischel & Kahn, Ltd., 189 Ill. 2d 579—to be

distinguishable.

¶ 26   In Fischel & Kahn, Ltd., the defendant, Van Straaten Gallery, Inc. (Van Straaten), filed a

counterclaim against the law firm of Fischel & Kahn, Ltd., for legal malpractice, alleging Fischel

& Kahn provided Van Straaten with negligent legal advice in 1986 regarding a liability limiting

contract provision the firm drafted for Van Straaten’s use in its contracts with consignment

artists. Id. at 582. According to Van Straaten’s counterclaim, Fischel & Kahn’s negligently

drafted contract provision subjected Van Straaten to defense and settlement costs in 1990

litigation brought by several consignment artists after Van Straaten’s building caught fire in

1989. Id. at 581. Fischel & Kahn raised several affirmative defenses, including contributory

negligence, assumption of risk, and accord and satisfaction based on Van Straaten’s settlement of

its own lawsuit against the parties responsible for the fire. Id. at 582.

¶ 27   Fischel & Kahn requested discovery of the litigation files of the law firm that represented

Van Straaten in the 1990 litigation, claiming that Van Straaten waived the attorney-client

privilege with respect to these files by placing them at issue in its counterclaim. Id. at 583.

According to Fischel & Kahn, these documents were placed “at issue” because, without the

documents, it would impossible to determine whether and to what extent Van Straaten’s loss

resulted from Fischel & Kahn’s alleged malpractice. Id. at 585. The circuit court agreed and

ordered Van Straaten to produce the files, and the appellate court affirmed. Id. at 583.


                                                  13 

¶ 28    The Illinois Supreme Court disagreed with the courts below and reversed the order

requiring production of the documents evidencing communications between Van Straaten and

the law firm that represented it in the litigation brought by the consignment artists. Id. at 590.

The Illinois Supreme Court found the affirmative defenses that Fischel & Kahn asserted to

Van Straaten’s legal malpractice claim were insufficient to put the cause of Van Straaten’s

damages at issue, as the documents that Fischel & Kahn were seeking were documents

evidencing communications between Van Straaten and its “subsequent counsel”—that is,

counsel that represented Van Straaten after any alleged negligence on the part of Fischel & Kahn

was complete. Id. at 586-87. In support of this conclusion, our supreme court cited Jakobleff v.

Cerrato, Sweeney & Cohn, 468 N.Y.S.2d 895 (App. Div. 1983), and Miller v. Superior Court,

168 Cal. Rptr. 589 (Ct. App. 1980), both of which found no privilege with respect to

communications between a plaintiff and counsel that plaintiff retained after the completion of the

alleged malpractice on the part of the defendant lawyers.

¶ 29    In finding the attorney-client communications at issue in Fischel & Kahn, Ltd.,

undiscoverable and not “at issue,” our supreme court distinguished the facts before it from those

in Pappas v. Holloway, 787 P.2d 30 (Wash. 1990). 7 “In that case, the [Supreme Court of

Washington] held that when clients sued a former attorney for malpractice, the clients waived the

attorney-client privilege with respect to all attorneys involved in the underlying litigation.”

Fischel & Kahn, Ltd., 189 Ill. 2d at 588 (citing Pappas, 787 P.2d at 36). Our supreme court

explained the distinction between Fischel & Kahn, Ltd., and Pappas as follows:


        7
          We find it important to note that the Illinois Supreme Court in Fischel & Kahn, Ltd.,
distinguished the facts before it from Pappas, rather than rejecting the test set forth therein. Pappas set
forth a “relevant and vital” test for the “at issue” exception to the attorney-client privilege (787 P.2d at 36
(citing Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975))), which we find to be very close to the test
recognized by the Illinois Supreme Court in Center Partners, Ltd., 2012 IL 113107, ¶ 35 (truthful
resolution of fact or issue injected into the case by the plaintiff requires discovery).
                                                     14 

       “The [Pappas] court concluded that [the plaintiffs] could not bring an action against

       Pappas for malpractice and at the same time protect from disclosure communications

       made with other lawyers who also participated in the underlying litigation that gave rise

       to [the plaintiffs’] malpractice claim. Distinguishing Miller and Jakobleff, the Pappas

       court noted that the communications sought by Pappas took place during the time of the

       alleged malpractice and involved lawyers who were also representing the clients in the

       same matter when the malpractice allegedly occurred. [Citation.]

              For these reasons, we believe that Pappas is distinguishable from [Fischel &

       Kahn, Ltd.]. Here, no question exists regarding who allegedly committed the malpractice

       complained of. There are no allegations in van Straaten’s counterclaim referring to

       Fischel & Kahn’s conduct during the [underlying] litigation. Here, Fischel & Kahn’s

       alleged negligence, occurring in 1986, was already complete at the time [subsequent

       counsel] was retained. Thus, we do not perceive the same problem here as the Pappas

       court did in determining who, among a number of different lawyers handling the same

       matter simultaneously, might have committed the alleged malpractice.” (Emphasis

       added.) Id. at 588-89 (citing Pappas, 787 P.2d at 34-35).

¶ 30   In addition to making the above-referenced distinction, the Fischel & Kahn, Ltd., court

rejected the notion that materials protected by the attorney-client privilege should be

discoverable in a legal malpractice action for the sole purpose of proving or disproving the

reasonableness of the decision to settle or the reasonableness of the amount of the settlement in

underlying litigation. Id. at 590. In such a case, as the Fischel & Kahn, Ltd., court recognized,

the protected materials would present one alternative means of proof on these issues. Id.

However, such communications would not be required to prove these issues because in Illinois


                                               15 

the test for the reasonableness of the decision to settle, as well as the amount of the settlement, is

objective rather than subjective. See Central Mutual Insurance Co. v. Tracy’s Treasures, Inc.,

2014 IL App (1st) 123339, ¶ 56. The test for whether the decision to settle is reasonable is

whether, considering the totality of the circumstances, a prudent litigant in the position of the

plaintiffs would have chosen to settle. Id. As to the reasonableness of the amount of the

settlement, the test is—considering the totality of facts surrounding the lawsuit, including the

risk of going to trial—what amount a reasonable litigant in the position of the plaintiffs would

have settled for on the merits of the claims of the doctors and SSM in the underlying lawsuit. See

id.

¶ 31   Based on our analysis of existing Illinois law, as set forth above, we find that documents

within Daily, Stinson, and Padberg’s files, as set forth in their respective privilege logs, may

contain communications that are required to be examined in order to truthfully resolve factual

and legal issues that have been injected into the instant litigation by the plaintiffs. See Center

Partners, Ltd., 2012 IL 113107, ¶ 35. Although the plaintiffs are not asserting a cause of action

for legal malpractice against Greensfelder, they are asserting a cause of action for breach of

fiduciary duty based on Greensfelder’s role as their prior counsel and its use of information

acquired in that role in its representation of an adverse party leading up to, during, and in

settlement of the Missouri litigation. An essential element of a claim for breach of fiduciary duty

is damages proximately caused by the breach. Huang v. Brenson, 2014 IL App (1st) 123231,

¶ 44. Accordingly, the case at bar is more like Pappas than Fischel & Kahn, Ltd., because there

is an issue of whether Greensfelder, Daily, Stinson, and Padberg contributed to cause the

Missouri litigation and its outcome and the relative contribution of each to the plaintiffs’

damages.


                                                 16 

¶ 32    In order to truthfully resolve the factual and legal issues necessary to adjudicate the

causation element of the plaintiffs’ claims against Greensfelder, all communications between the

plaintiffs and Daily, Stinson, and Padberg that are related to the role Daily, Stinson, and Padberg

played in the events leading up to and including the plaintiffs’ defense of the Missouri litigation

are discoverable pursuant to the “at issue” exception to the attorney-client privilege. 8 However,

pursuant to the holding of our supreme court in Fischel & Kahn, Ltd., 189 Ill. 2d at 590,

documents evidencing communications between the plaintiffs and Daily, Stinson, and Padberg

that are relevant solely to the reasonableness of the plaintiffs’ decision to settle the Missouri

litigation, and the amount of that settlement, remain privileged because, for the above-stated

reasons, they are not “required to be examined in order to truthfully resolve” the causation

element of the plaintiffs’ claim against Greensfelder for breach of fiduciary duty. Instead, they

are relevant to the issue of the reasonableness of the settlement of the Missouri litigation, which,

as explained above, is subject to an objective measure of proof.

¶ 33                       2. “At Issue” Waiver of Work Product Privilege

¶ 34    We turn now to the plaintiffs’ claim of work product privilege with respect to the

documents in the Daily, Stinson, and Padberg privilege logs. “Material prepared by or for a party

in preparation for trial is subject to discovery only if it does not contain or disclose the theories,

mental impressions, or litigation plans of the party’s attorney.” Ill. S. Ct. R. 201(b)(2) (eff. July

30, 2014). The work product privilege “is designed to protect the right of an attorney to

        8
          We note that the record reveals a potential issue regarding whether the plaintiffs brought their
breach of fiduciary duty claim against Greensfelder within the applicable statute of limitations. If the
plaintiffs were to confront this issue with a claim that the discovery rule applies to toll the statute of
limitations, then documents listed on the plaintiffs’ privilege log evidencing communications between the
plaintiffs and Daily, Stinson, and/or Padberg that are relevant to the time frame in which the plaintiffs
became aware of a cause of action against Greensfelder for breach of fiduciary duty would also fall within
the “at issue” exception to the attorney-client privilege. See Lama v. Preskill, 353 Ill. App. 3d 300, 306­
07 (2004) (citing Pyramid Controls, Inc. v. Siemens Industrial Automations, Inc., 176 F.R.D. 269, 271
(N.D. Ill. 1997)).
                                                   17 

thoroughly prepare his case and to preclude a less diligent adversary attorney from taking undue

advantage of the former’s efforts.” Waste Management, Inc., 144 Ill. 2d at 196 (citing Hickman

v. Taylor, 329 U.S. 495 (1947)). “In the typical case, material is generated in preparation for trial

against an adversary who may seek disclosure of his opponent’s work product.” Id. at 197-98. It

is a much different case when such material is sought in subsequent litigation and that material is

either the basis of the subsequent lawsuit or the defense thereof. Id. at 199-200. This “at issue”

exception has been recognized by our supreme court as “wholly comport[ing] with our

commitment to full and fair disclosure and furtherance of the truthseeking process.” Id. at 200.

¶ 35    In this case, the documents set forth in the plaintiffs’ privilege log do not appear to be the

work product of counsel for the plaintiffs in the instant litigation. 9 Rather, Greensfelder is

seeking the work product of Daily, Stinson, and Padberg, which represented the plaintiffs at

various times leading up to and during the Missouri litigation, the same time period and litigation

in which the plaintiffs allege Greensfelder’s breaches of fiduciary duty caused them the loss of

their business. We find that the work product of Daily, Stinson, and Padberg relating to these

matters fits squarely within the “at issue” exception to the work product doctrine because it is the

basis of Greensfelder’s defense in this subsequent litigation that these attorneys played a role in

causing the plaintiffs’ damages. Greensfelder’s defense to the plaintiffs’ claim that

Greensfelder’s breach of fiduciary duty caused these damages centers around the role Daily,

Stinson, and Padberg’s representation of the plaintiffs may have played in the institution of the

Missouri litigation and its outcome. Accordingly, we find to be discoverable all documents on

Daily, Stinson, and Padberg’s privilege logs that contain work product of Daily, Stinson, and

Padberg in their representation of the plaintiffs with regard to negotiations with SSM, as well as
        9
         If there are any items in the privilege logs that do reflect work product of the attorneys
representing the plaintiffs in the instant litigation, the “at issue” exception would not extend to those
items.
                                                   18 

negotiations with the doctors involved in the period of time leading up to the Missouri litigation,

during the Missouri litigation, and during its settlement.

¶ 36                 3. Attorney-Client Communications Containing Work Product

¶ 37      We note virtually all of the entries in the Daily, Stinson, and Padberg privilege logs claim

to be protected from discovery by both the attorney-client and work product privileges.

However, a review of a random selection of the entries contained in the logs reveals, in many

cases, the document described therein does not appear to meet the definition of one or the other

of these privileges. 10 Nevertheless, we recognize there are many instances when a

communication between attorney and client would include mental impressions of the attorney,

and a number of the documents may, in fact, contain both types of information. Under the

modern view, such communications from attorney to client are protected by the attorney-client

privilege (see Radojcic, 2013 IL 114197, ¶ 40), as well as the work product privilege. See Ill. S.

Ct. R. 201(b)(2) (eff. July 30, 2014).

¶ 38      As set forth in detail above, the “at issue” exception to the work product privilege, when

considered in the context of subsequent litigation brought by a client, is broader than the “at

issue” exception to the attorney-client privilege. See Center Partners, Ltd., 2012 IL 113107,

¶ 35; accord Waste Management, Inc., 144 Ill. 2d at 199-200. While the “at issue” exception to

the work product privilege in subsequent litigation only requires the privileged material be the

basis of a claim or defense raised in the subsequent suit brought by the client, the “at issue”

exception to the attorney-client privilege can be invoked only if the privileged material is

required to truthfully resolve a factual or legal issue in the subsequent suit brought by the client.

Id. Accordingly, the question arises of which “at issue” exception applies to attorney-client


          10
            We will address this problem later in this opinion by directions to the parties and the court on
remand.
                                                     19 

communications containing work product. We hold the test for the “at issue” exception to the

attorney-client privilege applies to such documents.

¶ 39                              4. Accountant-Client Privilege

¶ 40   We now briefly turn to the plaintiffs’ assertion of the accountant-client privilege in

various entries on the Daily, Stinson, and Padberg privilege logs. The accountant-client privilege

was created by section 27 of the Illinois Public Accounting Act (225 ILCS 450/27 (West 2014)),

which provides as follows:

       “Confidentiality of licensee’s and registrant’s records. A licensed or registered CPA shall

       not be required by any court to divulge information or evidence which has been obtained

       by him in his confidential capacity as a licensed or registered CPA. This Section shall not

       apply to any investigation or hearing undertaken pursuant to this Act.”

¶ 41   The plain language of this statute, set forth above, provides for protection of information 


provided to a certified public accountant (CPA). Accordingly, section 27 does not apply if


information is not obtained by an accountant in his capacity as a licensed or registered CPA.


Brunton v. Kruger, 2015 IL 117663, ¶ 18. There is nothing in the record to show that Daily,


Stinson, or Padberg are, in addition to attorneys and/or law firms, CPAs and/or accounting firms.


Unless this is the case, the accountant-client privilege does not extend to any of the items in the


Daily, Stinson, and Padberg privilege logs.


¶ 42                               5. “Subject Matter Waiver”


¶ 43   We briefly address Greensfelder’s argument that all of the documents in Daily, Stinson, 


and Padberg’s files are discoverable because the “subject matter waiver” of the attorney-client 


privilege applies. According to our supreme court, subject matter waiver occurs when a client


offers his own or his attorney’s testimony as to a “ ‘specific communication’ ” to the attorney. 



                                                20 

(Emphasis in original.) Center Partners, Ltd., 2012 IL 113107, ¶ 37 (quoting 8 John Henry

Wigmore, Evidence § 2327, at 638 (McNaughton rev. ed. 1961)). Such an offering waives the

privilege as to all other communications to the attorney on the same matter. Id. On the record

before us, we find the subject matter waiver exception to the attorney-client privilege is wholly

inapplicable to the documents at issue. Here, the plaintiffs listed Daily, Stinson, and Padberg in

their answers to Greensfelder’s interrogatories as persons with knowledge of the facts and

circumstances surrounding the plaintiffs’ claims. However, the plaintiffs have not disclosed these

attorneys and/or law firms on a list of witnesses expected to testify at trial, and there is no

evidence they have in any way offered Daily, Stinson, or Padberg’s testimony as to any of the

communications the plaintiffs are claiming as privileged. For these reasons, the “subject matter

waiver” does not apply.

¶ 44             6. Status of Orders Appealed From and Directions on Remand

¶ 45   Having set forth the standards for applying the “at issue” exception to documents

protected by the attorney-client privilege and the work product privilege, as well as the

inapplicability of the accountant-client privilege to information contained within the files of an

attorney, we turn to the orders on appeal. The circuit court’s July 13, 2015, order granted

Greensfelder’s motion to compel, the effect of which was to compel the plaintiffs to produce all

items on Daily, Stinson, and Padberg’s privilege logs. The August 18, 2015, order of the circuit

court denied the plaintiffs’ motion to reconsider and found the plaintiffs to be in contempt of

court for failing to produce the documents at issue. The September 10, 2015, order of the circuit

court imposed a $50 fine upon the plaintiffs for failing to produce the documents. Based on our

detailed analysis of the applicability of the asserted privileges, and our review of the privilege

logs themselves, it appears that some, but not necessarily all, of the documents set forth in the


                                               21 

privilege logs may be discoverable. Accordingly, we vacate all three orders of the circuit court

and remand with the following directions.

¶ 46   First, the plaintiffs must, based upon the analysis set forth in this opinion, reconsider their

position on all of the documents listed in the privilege logs and determine which documents, if

any, they must produce to Greensfelder, and which documents, if any, they continue to maintain

are privileged. With regard to those documents, if any, that the plaintiffs continue to maintain are

privileged, the plaintiffs must produce a new privilege log that conforms to the requirements of

Illinois Supreme Court Rule 201(n) (eff. July 30, 2014). Pursuant to Rule 201(n), the privilege

logs must describe the nature of the documents and list the exact privilege claimed. Id.

Accordingly, only communications between attorney and client that also contain the mental

impressions of the attorney should list both the attorney-client and work product privileges, and

the logs should contain only those documents for which the plaintiffs can make a good faith

argument, based on the law set forth in this opinion, that the “at issue” exception to the relevant

privilege does not apply.

¶ 47   Once the plaintiffs have produced those documents that, based on our opinion, are

required to be produced, as well as a new privilege log, Greensfelder may move the circuit court

to compel the production of any withheld documents to which it has a bona fide dispute

regarding the applicability of any stated privilege on the privilege log. The circuit court will then

rule on the applicability of the stated privilege based upon a review of the privilege log, or, if

requested and/or deemed necessary, an in camera review of the disputed documents, in light of

this opinion. In so doing, we note that the circuit court’s broad powers in regulating discovery

allow it to properly sanction either party if that party fails to comply with the directions set forth

herein or any subsequent order of the circuit court. See Ill. S. Ct. R. 201(c) (eff. July 30, 2014).


                                                 22 

¶ 48                                       CONCLUSION

¶ 49   For the foregoing reasons, we vacate the July 13, 2015, August 18, 2015, and September

10, 2015, orders of the circuit court of St. Clair County and remand with directions that the

plaintiffs produce all documents listed in its privilege logs that are discoverable in light of our

opinion. Further, should the plaintiffs, in good faith, maintain privilege as to any of the

documents in its privilege logs based on the principles set forth in this opinion, the plaintiffs

shall submit a new privilege log that conforms to the requirements of Illinois Supreme Court

Rule 201(n) (eff. July 30, 2014). Finally, we direct that in the event the parties are not able to

resolve all issues between them with regard to the documents then at issue, and Greensfelder

files a new motion to compel, the circuit court shall evaluate the plaintiffs’ privilege log, conduct

an in camera review of the disputed documents if needed, and issue an order adjudicating their

discoverability in light of our opinion.



¶ 50   Vacated and remanded with directions.



¶ 51   JUSTICE CHAPMAN, dissenting:

¶ 52   I respectfully dissent. I disagree with the conclusion reached by my colleagues for two

reasons. First, I disagree with their conclusion that the instant case is more like Pappas than

Fischel & Kahn, Ltd. Second, I believe their framing of the at-issue exception to attorney-client

privilege is overly broad.

¶ 53   As my colleagues point out, the Illinois Supreme Court has yet to directly address the

scope of the at-issue exception to attorney-client privilege. However, as they also note, the court

has recognized that the exception exists. See Center Partners, Ltd., 2012 IL 113107, ¶ 35.


                                                 23 

Typical examples of the at-issue waiver recognized in other jurisdictions include cases where a

party sues a former attorney for malpractice and cases where a party asserts as an affirmative

defense that the party relied on the advice of counsel. See Rhone-Poulenc Rorer Inc. v. Home

Indemnity Co., 32 F.3d 851, 863 (3d Cir. 1994).

¶ 54   Both Pappas and Fischel & Kahn, Ltd., involved the widely recognized principle that a

party who sues a former attorney for malpractice implicitly waives the attorney-client privilege

with respect to that attorney’s representation. The question facing both courts was under what

circumstances this waiver extends to other attorneys. See Pappas, 787 P.2d at 34; Fischel &

Kahn, Ltd., 189 Ill. 2d at 585. Although neither case is precisely analogous to the case before us,

I believe Pappas is distinguishable, and I believe that our supreme court’s rationale in Fischel &

Kahn, Ltd., supports the conclusion that the at-issue exception is not applicable here.

¶ 55   As noted in the majority opinion, the Pappas court held that “when clients sued a former

attorney for malpractice, the clients waived the attorney-client privilege with respect to all

attorneys involved in the underlying litigation.” Fischel & Kahn, Ltd., 189 Ill. 2d at 588 (citing

Pappas, 787 P.2d at 36). In finding the same result to be warranted here, I believe my colleagues

overlook the context in which the Pappas court reached this conclusion.

¶ 56   The defendants in Pappas were sued in three different lawsuits over the sale of cattle

infected with brucellosis. Pappas, 787 P.2d at 32. They hired multiple attorneys, including the

plaintiff, to represent them in those lawsuits. Id. The three actions were later consolidated, and

one of the other attorneys withdrew as counsel. Id. One month before trial, the plaintiff also

withdrew as counsel, and the defendants hired an additional attorney to help their remaining

counsel bring the case to trial. Subsequently, the plaintiff sued the defendants for unpaid attorney

fees. Id. The defendants filed a counterclaim alleging malpractice. Id. at 32-33. The plaintiff filed


                                                 24 

third-party claims against all other attorneys who represented the defendants in the underlying

litigation. Id. at 33.

¶ 57    The plaintiff filed a motion to compel the third-party defendant attorneys to produce

documents relating to the underlying litigation. Id. The third-party defendants objected, arguing

that the documents were protected by attorney-client privilege. The trial court granted the motion

to compel, finding that the original defendants waived the privilege with respect to all attorneys

who represented them in the underlying action by filing a claim for malpractice against one of

those attorneys. Id.

¶ 58    On appeal, the defendants acknowledged that their malpractice claim waived the

privilege between themselves and the plaintiff. They argued, however, that “this waiver should

not automatically extend to include the third-party defendants as well.” Id. at 34. Before rejecting

this claim, the Pappas court expressed concern over “the danger of making illusory the attorney-

client privilege in legal malpractice actions.” Id. at 35. The court found that in spite of this

concern, the facts before it justified a finding of implied waiver as to all attorneys involved in

representing the defendants in the underlying litigation. Id. at 36.

¶ 59    The Pappas court reached this conclusion by applying the three-part test developed by a

federal district court in Hearn, 68 F.R.D. 574. Under that test, the at-issue exception applies if

(1) the party asserting the privilege takes some affirmative step, such as filing a lawsuit or

asserting an affirmative defense; (2) by doing so, that party makes the privileged information

“relevant to the case”; and (3) the privileged information is “vital” to the opposing party. Id. at

581. The Hearn court explained that communications are relevant for purposes of the second part

of the test if they are “not incidental to the case; they inhere in the controversy itself.” Id. at 582.




                                                   25 

¶ 60    In applying the Hearn test to the facts before it, the Pappas court found that the first two

elements were satisfied because the defendants’ affirmative step of filing a counterclaim alleging

malpractice “caused malpractice to become an issue” in the case. Pappas, 787 P.2d at 36. The

court noted that the plaintiff’s third-party claims against the other attorneys did not interject any

new issues into the case because they were nearly identical to the defendants’ counterclaim. Id.

The court found that the third element of the Hearn test was met because allowing the defendants

to claim the privilege “would effectively deny [the plaintiff] an adequate defense.” Id. The court

explained that resolution of the malpractice issue “will necessarily involve information

communicated between [the other] attorneys and the Holloways.” Id. at 37. The court

emphasized that this was “particularly true given that Pappas was not the attorney who actually

tried the case, nor did he have any part in its eventual settlement.” Id.

¶ 61    It is in this regard I believe the instant case stands in stark contrast to Pappas. There, the

question of the plaintiff’s acts or omissions in the underlying litigation was inextricably linked to

the performance of the other attorneys who represented the defendants in the same litigation. The

same cannot be said of this case. Our supreme court distinguished Pappas from the case before it

in Fischel & Kahn, Ltd., on precisely this basis. The court noted that in Fischel & Kahn, Ltd.,

unlike in Pappas, there was “no question *** regarding who allegedly committed the

malpractice complained of.” Fischel & Kahn, Ltd., 189 Ill. 2d at 589. Here, likewise, there is no

question concerning who committed the alleged acts of fraud or the alleged breaches of

Greensfelder’s fiduciary duty to the plaintiffs. I believe this is the crux of the case.

¶ 62    Two more distinctions drawn by the Fischel & Kahn, Ltd., court bear discussion. First,

the court noted that Van Straaten made no allegations about its former counsel’s conduct during

the underlying fire litigation. Id. Here, the plaintiffs have alleged misconduct by Greensfelder


                                                  26 

during the Missouri litigation. However, I do not believe this is a significant difference under the

facts of this case. In Fischel & Kahn, Ltd., the plaintiff law firm continued to represent

Van Straaten while the underlying litigation was proceeding. See id. at 581. It was therefore

important for the supreme court to note that nothing that firm’s attorneys did on behalf of

Van Straaten in that litigation was at issue. Here, Greensfelder and subsequent counsel never

represented the plaintiffs simultaneously in the same matter, as the various attorneys did in

Pappas. See id. at 589 (emphasizing this distinction). The fact that the alleged conduct at issue

was not complete before the Missouri litigation began does not change this crucial fact.

¶ 63   The final distinction drawn by the supreme court concerned the purpose for which the

privileged materials were relevant. The court found that the only question on which the

privileged information sought in that case was relevant was the question of damages. See id. at

589-90. The court explained that the privileged communications with subsequent counsel were

not vital to Fischel & Kahn on this question because the reasonableness of the settlement could

be determined through other evidence. Id. My colleagues conclude that this factor makes this

case more similar to Pappas than Fischel & Kahn, Ltd., because the question at issue here is the

proximate cause of the plaintiffs’ damages rather the reasonableness of the settlement. I disagree.

There, Fischel & Kahn argued that the privileged documents were necessary in order “to

determine whether and to what extent van Straaten’s alleged loss resulted from Fischel & Kahn’s

alleged” conduct. Id. at 585. That is precisely the argument Greensfelder makes here.

Greensfelder contends that the requested material might help it demonstrate that the settlement

amount was adversely impacted by some flaw in how the plaintiffs’ subsequent attorneys

handled the Missouri litigation rather than by its own alleged malfeasance. This is, in essence, a

claim that the plaintiffs accepted a settlement that was objectively unreasonable. As my


                                                27 

colleagues recognize, privileged information is not necessary to prove this. See id. For these

reasons, I believe that the instant case is more similar to Fischel & Kahn, Ltd., than Pappas.

¶ 64   The second reason I disagree with the conclusion reached by my colleagues is that I

believe they apply the at-issue exception too broadly. In Center Partners, Ltd., our supreme court

explained in dicta that under the at-issue exception, a client implicitly waives the privilege if the

client “voluntarily injects into the case either a factual or legal issue, the truthful resolution of

which requires examination of confidential communications.” Center Partners, Ltd., 2012 IL
113107, ¶ 35 (citing Fischel & Kahn, Ltd., 189 Ill. 2d at 585). However, because that case

involved subject matter waiver of the attorney-client privilege, another type of implied waiver,

the court did not consider the scope of the at-issue exception or formulate a test for its

application. See id. ¶¶ 37-62. I thus disagree with my colleagues’ interpretation of this language

as approving or recognizing a test similar to that applied by the Washington Supreme Court in

Pappas.

¶ 65   More importantly, I believe the majority holding expands the at-issue exception beyond

the limits approved by the courts in Hearn and Pappas. Neither the second nor third

requirements of the Hearn test are satisfied. Communications between the plaintiffs and their

subsequently-retained attorneys are not inherently relevant to their claims that Greensfelder

breached its fiduciary duty and committed fraud. See Hearn, 68 F.R.D. at 582. Further, the

defendants can demonstrate that their alleged misconduct did not cause all or part of the

plaintiffs’ alleged loss by showing that the settlement was objectively unreasonable. Thus, the

privileged information is not vital to their defense. See id. at 581.

¶ 66   It is important to note that both the Hearn and Pappas courts applied the at-issue

exception narrowly. The Hearn court explicitly stated that its test should apply only in “narrow


                                                  28 

confines” in order to balance the important interest served by the attorney-client privilege with

the opposing party’s interest in vindicating his rights. Id. at 582. Similarly, the Pappas court

recognized the validity of the concerns raised by other courts over the dangers of applying the at-

issue exception too broadly, but found it to be warranted under the specific facts before it. See

Pappas, 787 P.2d at 35-36. In both cases, the privileged documents were central to issues raised

by the parties asserting privilege. Pappas involved a claim of malpractice against one of four

attorneys who served as co-counsel in the same underlying suit. The defendants in Hearn

asserted the affirmative defense of good faith—in other words, they alleged that they acted in

accordance with what they believed to be the applicable law. Hearn, 68 F.R.D. at 581 n.5 (citing

Wood v. Strickland, 420 U.S. 308, 321-22 (1975)). I do not believe either Pappas or Hearn

supports the majority’s finding of at-issue waiver in this case.

¶ 67    It is also worth noting that numerous courts—including the Second District of the Illinois

Appellate Court—have been critical of both Pappas and Hearn for carving out too broad an

exception to the attorney-client privilege. See, e.g., In re Estate of Wright, 377 Ill. App. 3d 800,

805-06 (2007); In re County of Erie, 546 F.3d 222, 227 (2d Cir. 2008); Rhone-Poulenc Rorer,

Inc., 32 F.3d at 863-64; Succession of Smith v. Kavanaugh, Pierson & Talley, 513 So. 2d 1138,

1145 (La. 1987). Notably, the Second District criticized Hearn “for focusing on the need of the

party seeking the information rather than the policy that the privilege serves.” In re Estate of

Wright, 377 Ill. App. 3d at 805. Although our supreme court did not reject Pappas or Hearn in

Fischel & Kahn, Ltd., it also expressed similar concerns. The court explained that allowing

Fischel & Kahn “to invade the attorney-client privilege with respect to subsequently retained

counsel” under the facts of that case “would render the privilege illusory.” Fischel & Kahn, Ltd.,
189 Ill. 2d at 586.


                                                 29 

¶ 68   I believe the same reasoning is warranted in this case. The attorney-client privilege serves

the crucial purpose of encouraging full and frank discussions between attorneys and their clients.

Id. at 584-85. Expanding the implied waiver of the at-issue exception beyond the limits approved

in Pappas and Hearn undermines this important protection. Proximate cause is always an issue.

If a defendant may invade the privilege any time a plaintiff claims damages related to the

settlement of subsequent litigation merely by asserting that subsequently retained counsel may

have caused or contributed to the loss, the privilege would be rendered illusory in such cases. See

id. at 587-88. I would find that the plaintiffs did not waive the attorney-client privilege.

¶ 69   For these reasons, I would reverse the orders of the trial court.




                                                 30 

                                      2018 IL App (5th) 150384

                                           NO. 5-15-0384

                                              IN THE

                                 APPELLATE COURT OF ILLINOIS

                                   FIFTH DISTRICT
______________________________________________________________________________

BILL DAILY, M.D., and CARDIOTHORACIC                         )    Appeal from the
SURGERY ASSOCIATES, P.C.,                                    )    Circuit Court of
                                                             )    St. Clair County.
        Plaintiffs-Appellants,                               )
                                                             )
v.                                                           )    No. 09-L-405
                                                             )
GREENSFELDER, HEMKER & GALE, P.C.;                           )
SSM HEALTHCARE CORPORATION; and                              )
SSM HEALTHCARE ST. LOUIS,                                    )    Honorable
                                                             )    Vincent J. Lopinot,
        Defendants-Appellees.                                )    Judge, presiding.


Opinion Filed:           February 7, 2018
_____________________________________________________________________________________

Justices:               Honorable James R. Moore, J.

                    Honorable Thomas M. Welch, J., concurred
                    Honorable Melissa A. Chapman, J., dissented
_____________________________________________________________________________________

Attorneys           Clyde L. Kuehn, 120 W. Main Street, Suite 122, Belleville, IL 62220;
for                 Christopher J. Petri, Byron, Carlson, Petri & Kalb, LLC, 411 St. Louis
Appellants          Street, Edwardsville, IL 62025
_____________________________________________________________________________________

Attorneys           Ted W. Dennis, Michael P. Murphy, Freeark, Harvey & Mendillo, P.C., 115
for                 W. Washington Street, P.O. Box 546, Belleville, IL 62222-0546; Michael L.
Appellees           O’Donnell, Carolyn J. Fairless, Erin F. Frohardt, Wheeler, Trigg, O’Donnell,
                    LLP, 370 Seventeenth Street, Suite 4500, Denver, CO 80202 (attorneys for
                    Greensfelder, Hemker & Gale, P.C.); Alphonse J. Pranaitis, David A. Schott,
                    Rynearson, Suess, Schnurbusch & Champion, LLC, 107 Southpointe Drive,
                    Edwardsville, IL 62025 (attorneys for SSM Healthcare Corporation and SSM
                    Healthcare St. Louis)
_____________________________________________________________________________________